Name: Commission Regulation (EEC) No 891/89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 7. 4. 89 Official Journal of the European Communities No L 94/13 COMMISSION REGULATION (EEC) No 891/89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice in respect of which the licence is issued should be specified, and provision should be made for particular information to be included in the export licence, in the case of tendering for export refunds, exports of cereal-based compound feedingstuffs, food aid and the advance fixing of export levies ; whereas provision should also be made for a special entry in import licences for starch products, taking account of the possibility provided for in Article 3 ( 1 ) (b) of Commission Regulation (EEC) No 1 579/74 (*), as amended by Regulation (EEC) No 1740/78 f), of adjusting the levy by reference to any alteration in the production refund ; Whereas provision should be made in case of a tender for the refund or levy amounts that must be mentioned in the licence to be expressed in ecus to facilitate use of the licences inside the Community ; Whereas, in the case of food aid, it should be indicated in the export licence that no export levy is to be applied, in accordance with Article 3 (5) of Council Regulation (EEC) No 2747/75 (10), as amended by Regulation (EEC) No 2560/77 (n), and Article 3 (5) of Council Regulation (EEC) No 1432/76 (12); THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), and in particular Articles 12 (2), 15 (5) and 16 (6) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 2229/88 (4), and in particular Articles 10 (2), 13 (5) and 17 (6) thereof, Whereas the special detailed rules for the application of the system of import and export licences for cereals and rice were laid down in Commission Regulation (EEC) No 2042/75 (\ as last amended by Regulation (EEC) No 314/89 ( «); Whereas the provisions of Regulation (EEC) No 2042/75 have been frequently and sometimes substantially amended ; whereas, in the interests of clarity and officiency, those rules should be consolidated and, as experience has shown, further amended ; Whereas, in view of the practices specific to trade in cereals and rice, provision should be made for additional rules and for rules derogating from the provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products Q ; Whereas the abovementioned trade practices justify an increase in the tolerance provided for in Article 8 (5) of Regulation (EEC) No 3719/88 ; whereas they should also be taken into account in the arrangements for the release of securities ; Whereas, in the case of tendering procedures for the export of intervention stocks, the quantity and destination Whereas the period of validity of import and export licences should be fixed for different products according to market requirements and the need for sound management ; whereas, as a result of the state of competition on the world market, a particularly long period of validity should be granted in respect of malt exports, but the expiry date should be fixed at 30 September for licences with a long period of validity issued before 1 July, so that export commitments are not made for the following marketing year before the beginning of the barley harvest ; Whereas, in view of the danger of licences being issued for excessive quantities, provision should be made for a period of reflection of three days before the actual issue of an export licence in respect of cerealbased compound feedingstuffs ; Whereas those provisionse of Article 44 of Regulation (EEC) No 3719/88 concerning applications for export licences for certain products in connection with an (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (&gt;) OJ No L 20, 25. 1 . 1989, p. 16. 0 OJ No L 166, 25. 6. 1976, p. 1 . (*) OJ No L 197, 26. 7. 1988, p. 30. 0 OJ No L 213, 11 . 8 . 1975, p. 5. $ OJ No L 37, 9 . 2. 1989, p. 5. 0 OJ No L 331 , 2. 12. 1988, p. 1 . ( ») OJ No L 168, 25. 6 . 1974, p. 7. 0 OJ No L 202, 26. 7 . 1978, p. 8 . H OJ No L 281 , 1 . 11 . 1975, p. 82. (") OJ No L 303, 28 . 11 . 1977, p. 1 . ('*) OJ No L 166, 25. 6. 1976, p. 39 . No L 94/14 Official Journal of the European Communities 7. 4. 89 invitation to tender issued in an importing non-member country should be made more restrictive and thus more in keeping with commercial practice in the cereals trade ; Whereas, given the state of competition on the world market for cereals and rice, provision should be made in the case of the main products, including durum wheat, for the grant of export licences with a special period of validity and for relatively large minimum quantities, with a more advantageous minimum quantity in respect of exports to ACP countries ; whereas the granting of the licence should be subject to certain additional conditions concerning, in particular, presentation of the delivery contract to the competent agency within a specified time ; Whereas the levels of the security to be lodged for import and export licences should be fixed, setting different levels for different product groups according to the possible variations in the refund or levy during the period of validity of the licence and granting preferential treatment in respect of deliveries to AGP countries ; Whereas the amounts of the import levy and the export refund to be applied in cases where the period of validity of the licence is extended as a result of force majeure pursuant to Article 37 of Regulation (EEC) No 3719/88 should be indicated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, those quantities in respect of which the applicant has obtained a contract. The export licence shall be valid for no more than the quantity indicated in section 17. The figure '0' shall be entered in section 19. 2. Applications for export licences as provided for in Article 8 (2) (a) of Regulation (EEC) No 1836/82 shall show the relevant destination in section 7. The holder of the licence shall be obliged to export the products in question to that destination. A group of countries for which the same export refund or levy rate applies shall be considered to constitute a single destination. Article 4 1 . Where the export refund is fixed by tender, the rate of refund appearing in the statement of award of contract shall be entered in letters and figures in section 22 of the licence. This rate shall be expressed in ecus and shall be preceded by one of the following forms of words :  Tipo de la restituciÃ ³n de base a la exportaciÃ ³n adjudicado : . . .  Tilslagssats for basiseksportrestitutionen : . . .  Zugeschlagener Satz der Grundausfuhrerstattung : . . .  Ã Ã ¿Ã Ã ¿Ã Ã Ã  Ã Ã ·Ã  Ã ºÃ ±Ã Ã ±Ã ºÃ Ã Ã Ã Ã µÃ ¯Ã Ã ±Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã  Ã ²Ã ¬ ­ Ã Ã µÃ Ã  Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® : ...  Tendered rate of basic export refund : . . .  Taux de la restitution de base Ã l'exportation adjugÃ © :  Tasso della restituzione di base all'esportazione ag ­ giudicato : . . .  Gegunde basisrestitutie bij uitvoer : . . .  Taxa da restituiÃ §Ã £o de base Ã exportaÃ §Ã £o adjudicada : 2. Where the export levy is fixed by tender, the rate, of levy appearing in the statement of award of contract shall be entered in letters and figures in section 22 of the licence. This rate shall be expressed in ecus and shall be preceded by one of the following forms of words :  Tipo de la exacciÃ ³n reguladora a la exportaciÃ ³n adjudicado : . . .  Tilslagssats for eksportafgiften : . . .  Zugeschlagener Satz der AusfuhrabschÃ ¶pfung :   Ã Ã ¿Ã Ã ¿Ã Ã Ã  Ã Ã ·Ã  Ã ºÃ ±Ã Ã ±Ã ºÃ Ã Ã Ã ¸Ã µÃ ¯Ã Ã ±Ã  Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬Ã  Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® :. . .  Tendered rate of export levy : . . .  Taux du prÃ ©lÃ ¨vement Ã l'exportation adjugÃ © : . . .  Tasso del prelievo all'esportazione aggiudicato : . . .  Gegunde heffing bij uitvoer : . . .  Taxa do direito nivelador de exportaÃ §Ã £o adjudicado HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down special detailed rules for the application of the system of import and export licences established by :  Article 12 of Regulation (EEC) No 2727/75,  Article 10 of Regulation (EEC) No 1418/76. Article 2 1 . The obligation to import or to export shall be considered to have been fulfilled where the quantity imported or exported falls short by not more than 7 % below the quantity shown on the licence. 2. Regarding the import and export licences, the percentages 95 % and 5 % referred to in Article 33 of Regulation (EEC) No 3719/88 are hereby replaced by the percentages 93 % and 7 % respectively. Article 3 1 . Where the application for an export licence is submitted in connection with an invitation to tender issued pursuant to Article 7 of Commission Regulation (EEC) No 1836/82 0, the licence shall be issued only for 3. Where the licence referred to in paragraphs 1 and 2 concerns products of the rice sector, the rates to be used for the conversion of the amount of the refund or of the levy into the currency of the Member State where customs formalities are carried out shall be shown in section 22 of the licence to six significant figures.(') OJ No L 202, 9. 7. 1982, p. 23. 7. 4. 89 Official Journal of the European Communities No L 94/15 'Significant figures means :  when the value of the conversion rate calculated is higher than one, all digits,  when the value of the conversion rate calculated is less than one, all digits after the decimal point, but excluding any zero or zeros between the decimal point and the first digit greater than zero. Article 5 1 . For products falling within CN codes 1102 20 and 1103 13, the applicant may, in his application for an export licence, indicate products falling within two contiguous subdivisions of either of the subheadings. The two subdivisions indicated in the application shall appear on the export licence. 2. For products falling within CN code 2309, excluding 2309 10 70, 2309 90 10, 2309 90 70, 2309 90 91 and 2309 90 99, and containing less than 50 % by weight of milk products, the application for an export licence shall contain :  in section 15, the description of the product and its cereal content in conformity with the refund nomenclature,  in section 1 6, the reference : 'ex 2309'. The application may contain in section 1 5 the contiguous cereal content categories referred to in the first indent of the preceding subparagraph . The details in the application shall appear on the export licence. Article 6 Section 20 of a licence issued for exports under the terms of the Food Aid Convention shall contain one of the following entries :  Ayuda alimentaria  FÃ ¸devarehjÃ ¦lp  Nahrungsmittelhilfe  Ã ÃÃ ¹Ã Ã ¹Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ® Ã ²Ã ¿Ã ®Ã ¸Ã µÃ ¹Ã ±  Food aid  Aide alimentaire  Aiuto alimentare  Voedselhulp  Ajuda alimentar del apartado 1 del artÃ ­culo 3 del Reglamento (CEE) n0 1579/74  Eventuel Ã ¦ndring af afgiften i overensstemmelse med bestemmelserne i artikel 3, stk. 1 , litra b), i forordning (EÃF) nr. 1579/74  AbschÃ ¶pfung ist gegebenenfalls gemÃ ¤Ã  den Bestim ­ mungen von Artikel 3 Absatz 1 Buchstabe b) der Verordnung (EWG) Nr. 1579/74 zu berichtigen  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ ¿Ã Ã µÃ ½Ã ´Ã µÃ Ã ¿Ã ¼Ã ­Ã ½Ã Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¼ ­ Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 3 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ¿ 6) Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1 579/74  Levy to be adjusted where necessary in accordance with the provisions of Article 3 ( 1 ) (b) of Regulation (EEC) No 1579/74  PrÃ ©lÃ ¨vement Ã ajuster Ã ©ventuellement conformÃ ©ment aux dispositions de l'article 3 paragraphe 1 point b) du rÃ ¨glement (CEE) n ° 1579/74  Prelievo da adattare eventualmente in conformitÃ delle disposizioni dell'articolo 3, paragrafo 1 , lettera b) del regolamento (CEE) n. 1 579/74  Heffing is eventueel aan te passen overeenkomstig de bepalingen van artikel 3, lid 1 , onder b), van Verordening (EEG) nr. 1579/74  Direito nivelador a ajustar eventualmente nos termos do n? 1 , alÃ ­nea b), do artigo 3? do Regulamento (CEE) n? 1579/74. 2. For the purposes of the second subparagraph of Article 3 (4) of Regulation (EEC) No 2747/75, the second subparagraph of Article 3 (4) of Regulation (EEC) No 1432/76 and Article 3 ( 1 ) of Commission Regulation (EEC) No 2007/75 ('), the export licence shall be completed as follows :  FijaciÃ ³n anticipada de la exacciÃ ³n reguladora a la exportaciÃ ³n solicitada  ForudfastsÃ ¦ttelse af eksportafgiften er begÃ ¦ret  Vorausfestsetzung der AusfuhrabschÃ ¶pfung beantragt  Ã Ã ¹Ã Ã ·Ã ¸Ã µÃ ¯Ã  ÃÃ Ã ¿Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬Ã  Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®  Advance fixing of export levy requested  PrÃ ©fixation du prÃ ©lÃ ¨vement Ã l'exportation demandÃ ©e  Fissazione in anticipo del prelievo all'esportazione richiesta  Vaststelling vooraf van de uitvoerheffing aangevraagd  PrefixaÃ §Ã £o do direito nivelador de exportaÃ §Ã £o solicitada,  in section 21 the words shall be struck out and replaced by the words set out in section 21 of the import licence .  section 22 shall contain in letters and figures the rate(s) in ecus of the levy as fixed in advance. and section 7 shall contain the name of the country of destination . The licence shall be valid only for such an export. Article 7 1 . For the purposes of Article 3 ( 1 ) (b) of Regulation (EEC) No 1579/74, the import licence shall contain in section 24 one of the following entries :  ExacciÃ ³n reguladora que deberÃ ¡ ajustarse eventu ­ almente con arrego a las disposiciones de la letra b) (') OJ No L 203, 1 . 8 . 1975, p. 7. No L 94/16 Official Journal of the European Communities 7. 4. 89 In addition, for the purposes of Article 3 (2) of Regulation (EEC) No 2007/75, section 22 of the export licence shall contain one of the following entries : No 3719/88 until the end of the period as prescribed in Annex I to this Regulation . 2. Where a special period of validity for import licences is provided for for imports originating in and coming from certain third countries, sections 7 and 8 of the application for the licence and of the licence itself shall state the country or countries of export and of origin. The licence shall carry with it the obligation to import from that country or those countries.  ExacciÃ ³n reguladora a la exportaciÃ ³n que deberÃ ¡ ajustarse eventualmente con arreglo a las disposiciones del apartado 2 del artÃ ­culo 3 del Reglamento (CEE) n0 2007/75  Eventuel Ã ¦ndring af eksportafgiften i overens ­ stemmelse med bestemmelserne i artikel 3, stk. 2, i forordning (EÃF) nr. 2007/75  AusfuhrabschÃ ¶pfung ist gegebenenfalls gemÃ ¤Ã  den Bestimmungen von Artikel 3 Absatz 2 der Verordnung (EWG) Nr. 2007/75 zu berichtigen  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® ÃÃ ¿Ã Ã µÃ ½Ã ´Ã µÃ Ã ¿Ã ¼Ã ­Ã ½Ã Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 3 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2007/75  Export levy to be adjusted where necessary in accordance with the provisions of Article 3 (2) of Regulation (EEC) No 2007/75  PrÃ ©lÃ ¨vement Ã l'exportation Ã ajuster Ã ©ventuellement conformÃ ©ment aux dispositions de l'article 3 paragra ­ phe 2 du rÃ ¨glement (CEE) n0 2007/75  Prelievo all'esportazione da adattare eventualmente in conformitÃ delle disposizioni dell'articolo 3, paragrafo 2 del regolamento (CEE) n. 2007/75  Uitvoerheffing is eventueel aan te passen overeen ­ komstig de bepalingen van artikel 3, lid 2, van Verordening (EEG) nr. 2007/75  Direito nivelador de exportaÃ §Ã £o a ajustar eventu ­ almente de acordo com o disposto no n? 2 do artigo 3? do Regulamento (CEE) n? 2007/75. 3 . For the purposes of Article 3 (5) of Regulation (EEC) No 2747/75 and Article 3 (5) of Regulation (EEC) No 1432/76, section 22 of the export licence shall contain one of the following entries :  ExacciÃ ³n reguladora inaplicable a la exportaciÃ ³n  Eksportafgift ikke anvendelig  AusfuhrabschÃ ¶pfung nicht anwendbar  Ã Ã · Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ¶Ã Ã ¼Ã µÃ ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®  Export levy not applicable  PrÃ ©lÃ ¨vement Ã l'exportation non applicable Prelievo all'esportazione non applicabile  Uitvoerheffing niet van toepassing  Direito nivelador de exportaÃ §Ã £o nÃ £o aplicÃ ¡vel. Article 9 1 . Export licences for products listed in Article 1 of Regulation (EEC) No 2727/75 and Article 1 of Regulation (EEC) No 1418/76 shall be valid from their day of issue within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3719/88 until the end of the period as prescribed in Annex to this Regulation . 2. Notwithstanding paragraph 1 , export licences for products falling within CN codes 11707 10 1 9, 11071099 aqnd 1107 20 00 shall be valid from the day of issue, within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3719/88, until :  30 September of the current calendar year, in respect of licences issued from 1 January to 30 April ,  the end of the 11th month following that of issue, in respect of licences issued from 1 July to 31 October,  30 September of the following calendar year, in respect of licences issued from 1 November to 31 December. Licences shall not be issued in pursuance of this paragraph from 1 May to 30 June. Notwithstanding Article 9 of Regulation (EEC) No 3719/88, rights deriving from the licences referred to in this paragraph shall not be transferable. 3. Export licences for products falling within CN codes 2309 10 11 , 2309 10 13 , 2309 10 31 , 2309 10 33, 2309 10 51 , 2309 10 53, 2309 90 31 , 2309 90 33, 2309 90 41 , 2309 90 43, 2309 90 51 , and 2309 90 53 with advance fixing of the refund shall be issued on the third working day following the day the application was lodged, provided that no measure to suspend advance fixing of the refund is taken during that period. 4. Until 1 July 1989, export licences for products falling within CN code 1 1 03 1110 with advance fixing of the refund shall be issued on the fourth working day following the day on which the application was lodged. If applications for export licences as referred to in this paragraph exceed the quantities which may be committed for export for the 1988/89 marketing year under a refund, the Commission shall fix a uniform percentage reduction in the quantities. Applications for licences may be withdrawn within two days of the date of publication of the percentage reduction. Article 8 1 . Import licences for products listed in Article 1 of Regulation (EEC) No 2727/75 and Article 1 of Regulation (EEC) No 1418/76 shall be valid from their day of issue within the meaning of Article 21 ( 1 ) of Regulation (EEC) 7. 4. 89 Official Journal of the European Communities No L 94/17 Article 10 1 . Where export is effected pursuant to an invitation to tender opened in an importing third country, export licences for common wheat, durum wheat, rye, barley, maize, rice, wheat flour and rye flour, groats and meal of durum wheat and products falling within CN code 2309, not including codes 2309 10 70, 2309 10 90, 2309 90 10, 2309 90 70, 2309 90 91 and 2309 90 99, containing less than 50 % by weight of milk products shall be valid from their date of issue within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3719/88 until the date on which the obligations deriving from the award are to be fulfilled. 2. However, the period of validity of such licences may not exceed four months following the month in which the licence was issued within the meaning of Article 21 (1 ) of Regulation (EEC) No 3719/88 . 3 . Notwithstanding the third subparagraph of Article 44 (3) of Regulation (EEC) No 3719/88, the licence application or applications may not be lodged more than four working days before the closing date for the submission of tenders in response to the invitation to tender. 4 . Notwithstanding Article 44 (5) of Regulation (EEC) No 3719/88 , the maximum period between the closing date for the submission of tenders and the notification given to the issuing agency by the applicant concerning the outcome of the invitation to tender as provided for in Article 44 (5) (a) to (d) of that Regulation shall be six working days. Article 11 1 . In special cases, the period of validity of an export licence for common wheat, durum wheat, rye, barley, maize, rice, wheat flour and rye flour, groats and meal of durum wheat and products falling within CN code 2309, excluding codes 2309 10 70, 2309 10 90, 2309 90 10, 2309 90 70, 2309 90 91 and 2309 90 99, containing less than 50% by weight of milk products, may be longer than that laid down in Article 9 ( 1) where the licence is applied for with a view to a transaction requiring a longer period of validity, on presentation of supporting documents duly authenticated by the Member State. 2. In such cases, the interested party shall lodge with the competent authority an application for an export licence accompanied by an application for advance fixing of the export refund or export levy applicable on the day of submission of the application for the intended destination together with an indication of the minimum and maximum quantity that be intends to export and an indication of the minimum and maximum period necessary for completation of the transaction envisaged ; however, the minimum quantity may not be less than 75 000 tonnes in the case of common wheat, durum wheat, rye, barley, maize, wheat flour and rye flour and products falling within CN code 2309, not including codes 2309 10 70, 2309 10 90, 2309 90 10, 23 90 70, 2309 90 9 1 and 2309 90 99, containing less than 50 % by weight of milk products and 1 5 000 tonnes in the case of groats and meal of durum wheat and rice . Notwith ­ standing Article 14 (2) of Regulation (EEC) No 3719/88 , such application shall not be accompanied by the lodging of a security. For exports to an ACP country or group of countries which are signatories to the Lome Convention, the minimum quantity provided for in the preceding subparagraph shall be reduced to :  20 000 tonnes for common wheat, durum wheat, rye, barley, maize, wheat flour and rye flour and products falling within CN code 2309, not including codes 2309 10 70, 2309 10 90, 2309 90 10, 2309 90 70, 2309 90 91 and 2309 90 99, containing less than 50 % by weight of milk products, and  5 000 tonnes for groats and meal of durum wheat and rice. Applications relating to a group of ACP countries must specify the name of each country of destination. 3 . The Member State of the competent authority receiving the application shall notify the Commission, which shall decide thereon in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 or in Article 26 of No 1418/76, with particular reference to the quantity and to the economic aspects of the exportation envisaged, and if it allows the application shall set a time limit within which the applicant concerned must submit the contract to the competent authority. The latter shall inform the applicant of the Commission's decision. 4. Where the period of validity fixed for the licence is the same as the applied for, the applicant shall, within the time limit set in accordance with paragraph 3, submit to the competent authority a signed original of the contract, together with a copy thereof. This document shall specify at least the quantity contracted for, which must lie within the limits of the minimum and maximum indicated in the licence application, the destination, the period within which exportation is to be carried out, which must lie within the minimum and maximum periods indicated, the price fixed for the duration of the contract and the terms of payment. The licence shall then be issued after lodging of the security provided for in Article 12 ( 1 ) of Regulation (EEC) No 2727/75 or in Article 10 ( 1 ) of Regulation (EEC) No 1418/76. The country of destination shall be indicated in section 7 and the licence shall carry with it the obligation to export to that country. If the applicant has been unable to conclude such a contract, he shall so inform the competent authority within the time limit set for submission of the contract and the licence shall not be issued. 5 . Except in cases of force majeure, if the applicant does not comply with paragraph 4 the licence shall not be issued. 6. Where the period of validity fixed is different from that applied for, but is longer than that laid down in Article 9, the provisions of paragraphs 4 and 5 shall apply. However, the applicant may, within the time limit set for submission of the contract, cancel his application for a licence. No L 94/18 Official Journal of the European Communities 7. 4. 89 7. Where an extension of the period of validity laid down for in Article 9 is refused, the licence shall not be issued. 8 . Licences issued under the conditions provided for in this Article shall not be subject to the provisions of Article 9 (3). advance. For exports to ACP countries, the security shall be ECU 7 per tonne ; (e) ECU 12 per tonne for products falling within CN code 1107 in the case of export licences in respect of which the export refund or levy is fixed in advance. However, in respect of licences issued in accordance with Article 9 (2), the security shall be :  ECU 24 per tonne in respect of licences issued from 1 January to 30 April,  ECU 30 per tonne in respect of licences issued from 1 July to 31 December. Article 12 Article 13 Where, pursuant to Article 37 of Regulation (EEC) No 3719/88, the period of validity of a licence is extended and the rate of the import levy or export refund has been fixed in advance :  the premium or corrective amount to be applied shall be that applicable, on the day when the original licence application was lodged, in respect of import or export during the last month of the normal period of validity of the licence,  the rate of the import levy or export refund shall be adjusted according to the threshold price in force during the actual month of import or export. The amount of the security for licences for the products listed in Article 1 of Regulation (EEC) No 2727/75 and Article 1 of Regulation (EEC) No 1418/76 shall be as follows : (a) ECU 0,60 per tonne in the case of import and export licences in respect of which the import levy export refund or export levy is not fixed in advance ; (b) in the case of import licences with advance fixing of the levy :  ECU 1 6 per tonne for products falling within CN codes 0709 90 60, 0712 90 19, 1001 10 10, 1001 10 90, 1001 90 91 , 1001 90 99, 1002 00 00, 1003 00, 1004 00, 1005 10 90, 1005 90 00, 1006 (excluding 100610 10), 1007 00 and 1008,  ECU 4 per tonne for other products ; (c) ECU 30 per tonne for products falling within CN code 1103 11 10 and for the products listed in Article 1 of Regulation (EEC) No 1418/76 in the case of export licences in respect of which the refund or levy is fixed in advance . For exports to ACP countries, the security shall be ECU 1 5 per tonne ; (d) ECU 15 per tonne for the other products listed in Article 1 (a), (b), (c) and (d) of Regulation (EEC) No 2727/75 with the exception of the products falling within CN code 1107 in the case of export licences in respect of which the refund or levy is fixed in Article 14 1 . Regulation (EEC) No 2042/75 is hereby repealed. 2. References to Regulation (EEC) No 2042/75 shall be treated as references to this Regulation. Article 15 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels* 5 April 1989. For the Commission Ray MAC SHARRY Member of the Commission 7. 4. 89 Official Journal of the European Communities No L 94/19 ANNEX I Period of validity of import licences A. For cereals CN code Description of goods Period of validity 0709 90 60 Sweet corn, fresh or chilled 0712 90 19 Dried sweet corn, whole, cut, sliced, broken or in powder, but not further prepared, other than hybrid maize for sowing 1001 90 91 Common wheat and meslin seed 1001 90 99 Spelt, common wheat and meslin other than for sowing 1002 00 00 Rye 1003 00 Barley 45 days 1004 00 Oats 1005 10 90 Maize other than hybrid seed 1005 90 00 Maize other than seed 1007 00 90 Grain sorghum other than hybrids for sowing 1008 Buckwheat, millet and canary seed ; other cereals 1001 10 Durum wheat 1011 00 00 Wheat or meslin flour 1102 10 00 Rye flour 60 days 1103 11 00 Wheat groats and meal The products listed in Annex A to Regulation (EEC) No 2727/75 Until the end of the fourth month follo ­ wing that of issue B. For rice 1006 10 21 Rice in the husk (paddy rice) 1006 10 23 1006 10 25 1006 10 27 1006 10 92 1006 10 94 Until the end of the second month following that of issue 1006 10 96 1006 10 98 1006 20 Husked (cargo or brown) rice 1006 30 Semi-milled or wholly milled rice, whether or not polished or glazed 1006 40 00 Broken rice Until the end of the third month following that of issue 1102 30 00 Rice flour 1103 14 00 1103 29 50 Rice groats and meal Rice pellets Until the end of the fourth month follo ­ wing that of issue 11041991 Flaked rice 1108 1910 Rice starch No L 94/20 Official Journal of the European Communities 7. 4. 89 ANNEX II Period of validity of export licences A. For cereals CN code Description of goods Period of validity 0709 90 60 Sweet corn, fresh or chilled 0712 90 19 Dried sweet corn, whole, cut, sliced, broken or in powder, but not further prepared, other than nybrid maize for sowing 1001 90 91 Common wheat and meslin seed 1001 90 99 Spelt, common wheat and meslin other than for sowing 1002 00 00 1003 00 Rye Barley Until the end of the second month following that of issue 1004 00 Oats 1005 10 90 j Maize other than hybrid seed 1005 90 00 Maize other than seed 1007 00 90 I Grain sorghum other than hybrids for sowing 1008 Buckwheat, millet and canary seed ; other cereals 1001 10 I Durum wheat 1101 00 00 Wheat or meslin flour 11021000 1103 11 00 Rye flour Common wheat and spelt groats and meal Until the end of the fourth month following that of issue The products listed in Annex A to Regulation (EEC) No 2727/75 1103 11 10 Durum wheat groats and meal Until the end of the sixth month following that of issue The abovementioned products exported on licences in which section 12 contains the words 'Community food aid, Regulation (EEC) No 2330/87' Until the end of the fourth month follo ­ wing that of issue B. For rice 1006 10 21 Rice in the husk (paddy rice) 1006 10 23 1006 10 25 1006 10 27 1006 10 92 100610 94 90 days 1006 10 96 1006 10 98 1006 20 Husked (cargo or brown) rice 1006 30 Semi-milled or wholly milled rice, whether or not polished or glazed 7. 4. 89 Official Journal of the European Communities No L 94/21 CN code Description of goods Period of validity 1006 40 00 Broken rice 30 days 1102 30 00 Rice flour 1103 14 00 1103 29 50 Rice groats and meal Rice pellets Until the end of the fourth month follo ­ wing that of issue 11041991 Flaked rice 1108 19 10 Rice starch The abovementioned products exported on licences in which section 12 contains the words 'Community food aid, Regulation (EEC) No 2330/87' Until the end of the fourth month follo ­ wing that of issue